                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA                           §
                                                   §
                                                   § CASE NUMBER 6:19-CR-00070-JDK
v.                                                 §
                                                   §
                                                   §
MARJALI SORIA, a/k/a Magali Soria (1).             §


                ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS
               OF FACT AND RECOMMMENDATION ON GUILTY PLEA

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge K. Nicole Mitchell regarding Defendant Marjali Soria’s plea of guilty to

Count One with a violation of Title 8 U.S.C. §§ 1326(a) and (b)(1) – Illegal Reentry Following

Removal.

       Having conducted a proceeding in the form and manner prescribed by Federal Rule of

Criminal Procedure 11, the Magistrate Judge recommends that the Court accept Defendant’s guilty

plea. The parties waived their right to file objections to the Findings of Fact and Recommendation.

The Court is of the opinion that the Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed January 9, 2020, are hereby ADOPTED.

       It is further ORDERED that Defendant’s guilty plea is accepted and approved by the

Court. Further, the Plea Agreement is approved by the Court, conditioned upon a review of the

presentence report.
      It is further ORDERED that, pursuant to Defendant’s Plea Agreement, the Court finds

Defendant GUILTY of Count One of the Indictment in the above-numbered cause and enters a

JUDGMENT OF GUILTY against Defendant as to Count One of the Indictment.

      So ORDERED and SIGNED this 15th day of January, 2020.



                                           ___________________________________
                                           JEREMY D. KERNODLE
                                           UNITED STATES DISTRICT JUDGE
